        Case 2:19-cv-01090-RAH-SRW Document 50 Filed 06/04/20 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

ADONIS McGHEE, #220262,                      )
                                             )
           Plaintiff,                        )
                                             )
   v.                                        ) CIVIL ACTION NO. 2:19-CV-1090-RAH
                                             )
JEFFERSON DUNN, et al.,                      )
                                             )
           Defendants.                       )

                                           ORDER

         On April 27, 2020, the Magistrate Judge entered a Recommendation that the

motions for preliminary injunction filed by the plaintiff be denied (Doc. 38) to which

no timely objections have been filed. After an independent review of the file and upon

consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge (Doc. 38) is ADOPTED.

        2. The motions for preliminary injunction filed by the plaintiff (Doc. 1, p. 5) and

Doc. 32) are DENIED.

        3. This case is referred back to the Magistrate Judge assigned hereto for further

appropriate proceedings.

        DONE this 4th day of June, 2020.

                                      /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
